Response to Amendment
	The after-final amendment dated 12 July 2021 has been entered. Claims 1 and 6-15 are pending. Applicant’s amendments have overcome the rejections under 35 USC 112 set forth in the previous office action dated 14 May 2021; those rejections have been withdrawn.

Reasons for Allowance
Claims 1 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Storm (US 4,545,729). The prior art of record, alone or in combination, fails to disclose, teach, or suggest the invention as claimed in claims 1 and 6-15, as detailed in the previous office action dated 14 May 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        8/11/2021